FACILITY GUARANTY
 
FACILITY GUARANTY (this “Guaranty”), dated as of June 21, 2016, by each of the
Affiliates of the Borrower listed on the signature pages hereto (each such
Person, individually, a “Guarantor” and, collectively, the “Guarantors”) in
favor of (a) JPMorgan Chase Bank, N.A., as administrative agent (together with
any successor and assign, the “Administrative Agent”) for its own benefit and
the benefit of the other Secured Parties, (b) the Secured Parties and (c) the
Security Agent (on behalf of and for the benefit of the Administrative Agent and
the other Secured Parties, but solely in its role as representative of the
Secured Parties in holding and enforcing the Collateral and the Security
Documents).
 
W I T N E S S E T H
 
WHEREAS, reference is made to that certain Credit Agreement, dated as of October
9, 2015 (as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”), among CSC Holdings, LLC (a successor by merger to Neptune Finco
Corp.), a Delaware limited liability company (the “Borrower”), the lenders party
thereto (the “Lenders”), the Administrative Agent, and the other parties
thereto. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
 
WHEREAS, the Lenders have agreed to make loans and other extensions of credit
(collectively, “Loans”) to the Borrower pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement.
 
WHEREAS, each Guarantor acknowledges that it is an integral part of a
consolidated enterprise and that it will receive direct and indirect benefits
from the availability of the credit facilities provided for in the Credit
Agreement and from the making of the Loans by the Lenders.
 
WHEREAS, the obligations of the Lenders to make Loans are conditioned upon,
among other things, the execution and delivery by the Guarantors of a guaranty
in the form hereof.  As consideration therefor, and in order to induce the
Lenders to make Loans, the Guarantors are willing to execute this Guaranty.
 
Accordingly, each Guarantor hereby agrees as follows:
 
SECTION 1.  Guaranty.  Each Guarantor irrevocably and unconditionally
guaranties, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, to the Secured Parties, the Administrative
Agent and to the Security Agent (on behalf of and for the benefit of the
Administrative Agent and the other Secured Parties, but solely in its role as
representative of the Secured Parties in holding and enforcing the Collateral
and the Security Documents) the due and punctual payment when due (whether at
the stated maturity, by required prepayment, by acceleration or otherwise) and
performance by the Borrower and the other Guarantors of all Obligations
(collectively, the “Guaranteed Obligations”), including all such Guaranteed
Obligations which shall become due but for the operation of any Bankruptcy Law.
Each Guarantor further agrees that, to the fullest extent permitted by local
laws, the Guaranteed Obligations may be extended or renewed, in whole or in
part, or increased without notice to or further assent from it, and that it will
remain bound upon this Guaranty notwithstanding any extension, renewal or
increase of any Guaranteed Obligation.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.  Guaranteed Obligations Not Affected.  To the fullest extent
permitted by applicable Law, each Guarantor waives presentment to, demand of
payment from, and protest to, any Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of this Guaranty, notice of
protest for nonpayment and all other notices of any kind.  To the fullest extent
permitted by applicable Law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Security Agent, the Administrative
Agent or any other Secured Party to assert any claim or demand or to enforce or
exercise any right or remedy against any Loan Party under the provisions of the
Credit Agreement, any other Loan Document or otherwise or against any other
party with respect to any of the Guaranteed Obligations, (b) any rescission,
waiver, amendment or modification of, or any release from, any of the terms or
provisions of this Guaranty, any other Loan Document or any other agreement,
with respect to any Loan Party or with respect to the Guaranteed Obligations,
(c) any renewal, extension or acceleration of, or any increase in the amount of
the Guaranteed Obligations, (d) the invalidity or unenforceability of the Credit
Agreement or any other Loan Documents, (e) the failure to perfect any security
interest in, or the release of, any of the Collateral held by or on behalf of
the Security Agent, the Administrative Agent or any other Secured Party or
(f) the lack of legal existence of any Loan Party or legal obligation to
discharge any of the Guaranteed Obligations by any Loan Party for any reason
whatsoever, including, without limitation, in any insolvency, bankruptcy or
reorganization of any Loan Party.
 
SECTION 3.  Security.  Each of the Guarantors hereby acknowledges and agrees
that the Security Agent and the Secured Parties may (a) take and hold security
for the payment of this Guaranty and the Guaranteed Obligations and exchange,
enforce, waive and release any such security, (b) apply such security and direct
the order or manner of sale thereof as they in their sole discretion may
determine and (c) release or substitute any one or more endorsees, the Borrower,
other Guarantors or other obligors, in each case without affecting or impairing
in any way the liability of any Guarantor hereunder.
 
SECTION 4.  Guaranty of Payment.  Each of the Guarantors further agrees that
this Guaranty constitutes a guaranty of payment and performance when due of all
Guaranteed Obligations and not of collection and, to the fullest extent
permitted by applicable Law, waives any right to require that any resort be had
by the Security Agent, the Administrative Agent or any other Secured Party to
any of the Collateral or other security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Security Agent, the Administrative Agent or any other Secured Party in favor
of any Loan Party or any other Person or to any other guarantor of all or part
of the Guaranteed Obligations.  Any payment required to be made by the
Guarantors hereunder may be required by the Security Agent, Administrative Agent
or any other Secured Party on any number of occasions and shall be payable to
the Security Agent or Administrative Agent (as applicable), for the benefit of
the Administrative Agent and the other Secured Parties, in the manner provided
in the Credit Agreement and the Intercreditor Agreement (if applicable).
 
SECTION 5.  No Discharge or Diminishment of Guaranty.  The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise.  
 
 
2

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing, the Guaranteed Obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Security Agent, the Administrative Agent or any
other Secured Party to assert any claim or demand or to enforce any remedy under
this Guaranty, the Credit Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or that would otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
 
SECTION 6.  Defenses of Loan Parties Waived.  To the fullest extent permitted by
applicable Law, each of the Guarantors waives any defense based on or arising
out of any defense of any Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Loan Party, other than the indefeasible payment in full
in cash of the Guaranteed Obligations.  Each Guarantor hereby acknowledges that
the Security Agent, the Administrative Agent and the other Secured Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Loan Party, or exercise any
other right or remedy available to them against any Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent that the Guaranteed Obligations have been indefeasibly paid
in full in cash.  Pursuant to, and to the extent permitted by, applicable Law,
each of the Guarantors waives any defense arising out of any such election and
waives any benefit of and right to participate in any such foreclosure action,
even though such election operates, pursuant to applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any Loan Party, as the case may be, or any
security.  Each Guarantor agrees that it shall not assert any claim in
competition with the Security Agent, the Administrative Agent or any other
Secured Party in respect of any payment made hereunder in any bankruptcy,
insolvency, reorganization or any other proceeding.
 
SECTION 7.  Agreement to Pay; Subordination.  In furtherance of the foregoing
and not in limitation of any other right that the Security Agent, the
Administrative Agent or any other Secured Party has at law or in equity against
any Guarantor by virtue hereof, upon the failure of any Loan Party to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each of the
Guarantors hereby promises to and will forthwith pay, or cause to be paid, to
the Security Agent, the Administrative Agent or such other Secured Party as
designated thereby in cash the amount of such unpaid Guaranteed
Obligations.  Upon payment by any Guarantor of any sums to the Security Agent,
the Administrative Agent or any other Secured Party as provided above, all
rights of such Guarantor against any Loan Party arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Guaranteed Obligations.  If any
amount shall erroneously be paid to any Guarantor on account of such
subrogation, contribution, reimbursement, indemnity or similar right, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Security Agent or Administrative Agent (as applicable)
to be credited against the payment of the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement.  
 
 
3

--------------------------------------------------------------------------------

 
 
Any right of subrogation of any Guarantor shall be enforceable solely after the
indefeasible payment in full in cash of all the Guaranteed Obligations and
solely against the Guarantors and the Borrower, and not against the Secured
Parties, and neither the Security Agent, the Administrative Agent nor any other
Secured Party shall have any duty whatsoever to warrant, ensure or protect any
such right of subrogation or to obtain, perfect, maintain, hold, enforce or
retain any collateral securing or purporting to secure any of the Guaranteed
Obligations for any purpose related to any such right of subrogation.
 
SECTION 8.  Limitation on Guaranty of Guaranteed Obligations.
 
(a)           In any action or proceeding with respect to any Guarantor
involving any state corporate law, any Bankruptcy Law or any other state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, including, without limitation, the Uniform Fraudulent
Conveyance Act, Uniform Fraudulent Transfer Act or any similar foreign, federal
or state law to the extent applicable to the guaranty set forth herein and the
obligations of each Guarantor hereunder, if the obligations of such Guarantor
under Section 1 hereof would otherwise be determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, in such
action or proceeding on account of the amount of its liability under Section 1,
then, notwithstanding any other provision hereof to the contrary, the amount of
such liability shall, without any further action by such Guarantor, any Lender,
the Security Agent, Administrative Agent or any other Person, be automatically
limited and reduced to the highest amount which is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
 
(b)           In such circumstances, to effectuate the foregoing, the amount of
the liability of each Guarantor hereunder shall be determined without taking
into account any liabilities under any other indebtedness of or guarantee by
such Guarantor.  For purposes of the foregoing, all indebtedness and guarantees
of such Guarantor other than the guarantee under Section 1 hereof will be deemed
to be enforceable and payable after the guarantee under Section 1.  To the
fullest extent permitted by applicable Law, this Section 8 shall be for the
benefit solely of creditors and representatives of creditors of each Guarantor
and not for the benefit of such Guarantor or the holders of any equity interest
in such Guarantor.  Each Guarantor agrees that Obligations may at any time and
from time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under this Section 8 without impairing the guaranty
contained in Section 1 hereof or affecting the rights and remedies of any
Secured Party hereunder.
 
(c)           Notwithstanding anything to the contrary contained in this
Guaranty or any provision of any other Loan Document, if and to the extent,
under the Commodity Exchange Act (7 U.S.C. § 1 et seq., as amended from time to
time, and any successor statute) (the “Commodity Exchange Act”) or any rule,
regulation or order of the Commodity Futures Trading Commission (the “CFTC”) (or
the application or official interpretation of any thereof), all or a portion of
the guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest for, any obligation (a “Swap Obligation”) to pay or perform under any
agreement, contract, Swap Contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal (an “Excluded Swap Obligation”), the Guaranteed Obligations of such
Guarantor shall not extend to or include any such Excluded Swap Obligation.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 9.  Representations, Warranties and Covenants of the Guarantors
 
(a)           Subject to Section 2.22 of the Credit Agreement, each Guarantor
represents and warrants to the Secured Parties that on the date hereof and on
the date of each extension of credit under the Credit Agreement (other than the
Closing Date) (or, if later, the date on which such Guarantor becomes a party to
this Guaranty pursuant to Section 15 hereof), the representations and warranties
set forth in Article III of the Credit Agreement and the other Loan Documents to
which such Guarantor is a party, each of which is incorporated herein by
reference, are true and correct in all material respects (or in all respects if
qualified by materiality or Material Adverse Effect), on and as of such date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or in all respects if qualified by materiality or Material
Adverse Effect), on and as of such earlier date.
 
(b)           Each Guarantor covenants and agrees with the Secured Parties that,
from and after the date of this Guaranty (or, if later, the date such Guarantor
becomes a party hereto pursuant to Section 15 hereof) until the payment in full
of the Guaranteed Obligations, such Guarantor will perform and observe, and
cause each of its Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents on its or their part to
be performed or observed or that the Borrower has agreed to cause such Guarantor
or such Subsidiaries to perform or observe.
 
SECTION 10.  Enforcement Expenses; Indemnification.
 
(a)           Each Guarantor agrees to pay or reimburse the Security Agent and
Administrative Agent for all its costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 1 or otherwise
enforcing or preserving any rights under this Guaranty and the other Loan
Documents to which such Guarantor is a party, including, without limitation, the
fees and disbursements of counsel, subject to the limitations set forth in
Section 9.05(a) of the Credit Agreement.
 
(b)           Each Guarantor agrees to pay, and to hold the Security Agent, the
Administrative Agent and all Secured Parties, and all Indemnitees pursuant to
Section 9.05 of the Credit Agreement, harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Guaranty to the extent the Borrower would be required to do so pursuant to
Section 9.05 of the Credit Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Each Guarantor agrees that the provisions of Section 2.20 of the
Credit Agreement are hereby incorporated herein by reference, mutatis mutandis,
and each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.
 
(d)           The agreements in this Section 10 shall survive repayment of the
Guaranteed Obligations and all other amounts payable under the Credit Agreement
and the other Loan Documents.
 
SECTION 11.  Information.  Each of the Guarantors assumes all responsibility for
being and keeping itself informed of each Loan Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
any of the Guarantors of information known to it or any of them regarding such
circumstances or risks.
 
SECTION 12.  Termination; Release.
 
(a)           This Guaranty (i) shall terminate upon termination of the
Commitments, payment in full of the Guaranteed Obligations (other than
contingent, unasserted indemnification obligations and obligations and
liabilities under Treasury Services Agreements and Swap Contracts not due and
payable) and the expiration or termination of all Letters of Credit (other than
Letters of Credit that are Cash Collateralized or back-stopped by a letter of
credit in form, amount and substance reasonably satisfactory to the applicable
L/C Issuer) and (ii) shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation is rescinded or must otherwise be restored by any Secured Party or
any Guarantor upon the bankruptcy or reorganization of any Loan Party or
otherwise.
 
(b)           A Guarantor shall be automatically released from its obligations
under this Guaranty upon (i) the sale or disposition of all equity interest of
such Guarantor to a Person other than the Borrower or a Guarantor or (ii) the
consummation of any other transaction permitted by the Credit Agreement as a
result of which such Guarantor becomes an Excluded Subsidiary.
 
SECTION 13.  Binding Effect; Several Agreement; Assignments.  Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Guaranty shall bind and inure to the benefit of each of the Guarantors and
its respective successors and assigns.  This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns, and shall inure
to the benefit of the Administrative Agent and the other Secured Parties, and
their respective successors and assigns, except that no Guarantor shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein (and any such attempted assignment or transfer shall be void), except as
expressly permitted by this Guaranty or the Credit Agreement.  This Guaranty
shall be construed as a separate agreement with respect to each Guarantor and
may be amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 14.  Waivers; Amendment.
 
(a)           The rights, remedies, powers, privileges, and discretions of the
Administrative Agent hereunder and under applicable Law (herein, the
“Administrative Agent’s Rights and Remedies”) shall be cumulative and not
exclusive of any rights or remedies which they would otherwise have.  No delay
or omission by the Administrative Agent in exercising or enforcing any of the
Administrative Agent’s Rights and Remedies shall operate as, or constitute, a
waiver thereof.  No waiver by the Administrative Agent of any Event of Default
or of any default under any other agreement shall operate as a waiver of any
other default hereunder or under any other agreement.  No single or partial
exercise of any of the Administrative Agent’s Rights or Remedies, and no express
or implied agreement or transaction of whatever nature entered into between the
Administrative Agent and any Person, at any time, shall preclude the other or
further exercise of the Administrative Agent’s Rights and Remedies.  No waiver
by the Administrative Agent of any of the Administrative Agent’s Rights and
Remedies on any one occasion shall be deemed a waiver on any subsequent
occasion, nor shall it be deemed a continuing waiver.  The Administrative
Agent’s Rights and Remedies may be exercised at such time or times and in such
order of preference as the Administrative Agent may determine.  The
Administrative Agent’s Rights and Remedies may be exercised without resort or
regard to any other source of satisfaction of the Guaranteed Obligations.  No
waiver of any provisions of this Guaranty or any other Loan Document or consent
to any departure by any Guarantor therefrom shall in any event be effective
unless the same shall be permitted by Section 14(b) hereof, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice to or demand on any Guarantor in any case shall
entitle such Guarantor or any other Guarantor to any other or further notice or
demand in the same, similar or other circumstances.
 
(b)           Neither this Guaranty nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Administrative Agent and a Guarantor or the Guarantors with respect to whom
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.
 
SECTION 15.  Additional Guarantors.  Each Person that becomes a party to this
Guaranty shall become a Guarantor as defined in the Credit Agreement for all
purposes of this Guaranty upon execution and delivery by such Person of a
Joinder Agreement in the form of Annex I hereto.  The obligations of a Guarantor
executing and delivering a Joinder Agreement shall be subject to such
limitations as are mandated under applicable laws in addition to the limitations
set forth in Section 8 and set out in the relevant Joinder Agreement.
 
SECTION 16.  Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations;
provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 16 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 16, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. The
obligations of each Qualified ECP Guarantor under this Section 16 shall remain
in full force and effect until the Guaranteed Obligations are paid in full
(other than contingent, unasserted indemnification obligations and obligations
and liabilities under Treasury Services Agreements and Swap Contracts not due
and payable), the expiration or termination of all Letters of Credit (other than
Letters of Credit that are Cash Collateralized or back-stopped by a letter of
credit in form, amount and substance reasonably satisfactory to the applicable
L/C Issuer) and the termination of Commitments.  
 
 
7

--------------------------------------------------------------------------------

 
 
Each Qualified ECP Guarantor intends that this Section 16 constitute, and this
Section 16 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes of this Guaranty, a
Guarantor shall qualify as a “Qualified ECP Guarantor” with respect to any Swap
Obligation, if it has total assets exceeding $10,000,000 at the time its
guarantee thereof becomes effective with respect to such Swap Obligation or if
such Guarantor otherwise constitutes an “eligible contract participant” under
the Commodity Exchange Act or any regulations promulgated thereunder and can
cause another person to qualify as an “eligible contract participant” at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
SECTION 17.  Copies and Facsimiles.  This instrument and all documents which
have been or may be hereinafter furnished by the Guarantors to the
Administrative Agent may be reproduced by the Administrative Agent by any
photographic, microfilm, xerographic, digital imaging, or other process.  Any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).  Any facsimile or other electronic transmission which bears proof of
transmission shall be binding on the party which or on whose behalf such
transmission was initiated and likewise so admissible in evidence as if the
original of such facsimile or other electronic transmission had been delivered
to the party which or on whose behalf such transmission was received.
 
SECTION 18.  Governing Law.  THIS GUARANTY AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
 
SECTION 19.  Notices.  All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement; provided, that communications and notices
to the Guarantors may be delivered to the Borrower on behalf of each of the
Guarantors.
 
SECTION 20.  Survival of Agreement; Severability.
 
(a)           All covenants, agreements, indemnities, representations and
warranties made by the Guarantors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Guaranty, the
Credit Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent and the other Secured Parties and shall
survive the execution and delivery of this Guaranty, the Credit Agreement and
the other Loan Documents and the making of any Loans by the Lenders, regardless
of any investigation made by the Administrative Agent or any other Secured Party
or on their behalf, and shall continue in full force and effect until terminated
as provided in Section 12 hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           In the event any provision of this Guaranty should be held to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which come
as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 21.  Counterparts.  This Guaranty may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Guaranty by
facsimile transmission or by other electronic transmission (including “.pdf’ or
“.tif’) shall be as effective as delivery of a manually signed counterpart of
this Guaranty.
 
SECTION 22.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty.
 
SECTION 23.  Jurisdiction; Consent to Service of Process.
 
(a)           Each of the Guarantors hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in New
York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty or the other Loan
Documents (other than with respect to actions taken by the Security Agent and
any other Secured Party in respect of rights under any Security Document
governed by any law other than New York law or with respect to any Collateral
subject thereto), or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Guaranty shall affect any right that the Administrative Agent, the Security
Agent or any other Secured Party may otherwise have to bring any action or
proceeding relating to this Guaranty or the other Loan Documents against a
Guarantor or its properties in the courts of any jurisdiction if required to
realize upon the Collateral as determined in good faith by the Person bringing
such action or proceeding.
 
(b)           Each of the Guarantors hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Guaranty or the other
Loan Documents in any New York State or Federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Each party to this Guaranty irrevocably consents to service of
process in the manner provided for notices in Section 19 hereof.  Nothing in
this Guaranty will affect the right of any party to this Guaranty to serve
process in any other manner permitted by law.
 
SECTION 24.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 24.
 
SECTION 25.  Judgment Currency.  Each Guarantor agrees that the provisions of
Section 9.21 of the Credit Agreement are hereby incorporated herein by
reference, mutatis mutandis, and the Security Agent, the Administrative Agent
and each other Secured Party shall be entitled to rely on each of them as if
they were fully set forth herein.
 


 
[Signature Pages Follow]
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Guarantors have duly executed this Guaranty as of the
day and year first above written.
 
 

 
1047 E 46TH STREET CORPORATION
 
151 S. FULTON STREET CORPORATION
 
2234 FULTON STREET CORPORATION
 
CABLEVISION LIGHTPATH CT LLC
 
CABLEVISION LIGHTPATH NJ LLC
 
CABLEVISION LIGHTPATH, INC.
 
CABLEVISION OF BROOKHAVEN, INC.
 
CABLEVISION OF LITCHFIELD, INC.
 
CABLEVISION OF WAPPINGERS FALLS, INC.
 
CABLEVISION SYSTEMS BROOKLINE CORPORATION
 
CABLEVISION SYSTEMS NEW YORK CITY CORPORATION
 
CSC ACQUISITION – MA, INC.
 
CSC ACQUISITION CORPORATION
 
CSC OPTIMUM HOLDINGS, LLC
 
CSC TECHNOLOGY, LLC
 
LIGHTPATH VOIP, LLC
 
NY OV LLC
 
OV LLC
 
WIFI CT-NJ LLC
 
WIFI NY LLC
 
A-R CABLE SERVICES – NY, INC.

 
 
[Signature Page to Facility Guaranty]
 
 

--------------------------------------------------------------------------------

 
 
 

 
CABLEVISION OF SOUTHERN WESTCHESTER, INC.
 
PETRA CABLEVISION CORP.
 
TELERAMA, INC.

 
 

             
 
By:
      Name:     Title:          

 
 
 
 
 
 
 
 
 
 
[Signature Page to Facility Guaranty]
 
 

--------------------------------------------------------------------------------

 
 

 
CABLEVISION SYSTEMS BROOKLINE CORPORATION
Managing General Partner of
CABLEVISION OF OSSINING LIMITED PARTNERSHIP
               
 
By:
      Name:     Title:          



 
 
 
 
 
 
 
 
 
[Signature Page to Facility Guaranty]
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED
as of the date first above written:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
                   
By:
        Name        Title             


 
 
 
 
 
 
 
 


[Signature Page to Facility Guaranty]
 
 

--------------------------------------------------------------------------------

 
 
Annex I to
Facility Guaranty
 
JOINDER AGREEMENT, dated as of _____________, 20__, made by
____________________, a __________ corporation (the “Additional Guarantor”), in
favor of (a) JPMorgan Chase Bank, N.A., as administrative agent (together with
any successor and assign, the “Administrative Agent”) for its own benefit and
the benefit of the other Secured Parties, (b) the Secured Parties and (c) the
Security Agent (on behalf of and for the benefit of the Administrative Agent and
the other Secured Parties, but solely in its role as representative of the
Secured Parties in holding and enforcing the Collateral and the Security
Documents).  Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
 
W I T N E S S E T H:
 
WHEREAS, reference is made to that certain Credit Agreement, dated as of October
9, 2015 (as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”), among CSC Holdings, LLC (a successor by merger to Neptune Finco
Corp.), a Delaware limited liability company (the “Borrower”), the Lenders party
thereto (the “Lenders”), the Administrative Agent and the other parties thereto.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement;
 
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guaranty, dated as of [_____] (as amended, supplemented replaced or otherwise
modified from time to time, the “Guaranty”) in favor of the (a) Administrative
Agent for its own benefit and the benefit of the other Secured Parties, (b) the
Secured Parties and (c) the Security Agent (on behalf of and for the benefit of
the Administrative Agent and the other Secured Parties, but solely in its role
as representative of the Secured Parties in holding and enforcing the Collateral
and the Security Documents);
 
WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty; and
 
WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty;
 
NOW, THEREFORE, IT IS AGREED:
 
1.           Guaranty.  By executing and delivering this Joinder Agreement, the
Additional Guarantor, as provided in Section 15 of the Guaranty, hereby becomes
a party to the Guaranty as a Guarantor thereunder with the same force and effect
as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder.  The Additional Guarantor hereby
represents and warrants that, subject to any supplements to the Loan Document
schedules attached hereto as Annex A [and Section 2.22 of the Credit Agreement],
each of the representations and warranties contained in Article III of the
Credit Agreement and the other Loan Documents to which such Guarantor is a
party, in each case as they relate to such Guarantor, each of which is
incorporated herein by reference, are true and correct in all material respects
(or in all respects if qualified by materiality or Material Adverse Effect) on
and as the date hereof (after giving effect to this Joinder Agreement) as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects (or
in all respects if qualified by materiality or Material Adverse Effect), on and
as of such earlier date, provided that each such reference in each such
representation and warranty to any Borrower’s knowledge shall, for the purposes
of this Section 1, be deemed to be a reference to such Guarantor’s knowledge.
 
 
Annex I-1

--------------------------------------------------------------------------------

 
 
2.           GOVERNING LAW.  THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR OTHER CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
3.           Successors and Assigns.  This Joinder Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Additional Guarantor may not assign,
transfer or delegate any of its rights or obligations under this Joinder
Agreement without the prior written consent of the Administrative Agent and any
such assignment, transfer or delegation without such consent shall be null and
void.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
 
 

 
[ADDITIONAL GUARANTOR]
               
 
By:
      Name:     Title:          



 
 
 
Annex I-2

--------------------------------------------------------------------------------

 
 
Annex A to
Joinder Agreement
 
Loan Document Schedule Supplements
 



 
 
 
 
 
 
 Annex I-3

--------------------------------------------------------------------------------